UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2014 ITEM 1. REPORT TO STOCKHOLDERS April 30, 2014 Semiannual Report to Shareholders DWS Global Equity Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 27 Notes to Financial Statements 39 Information About Your Fund's Expenses 41 Advisory Agreement Board Considerations and Fee Evaluation 46 Account Management Resources 48 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Performance Summary April 30, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 4.08% 10.38% 12.82% 5.35% Adjusted for the Maximum Sales Charge (max 5.75% load) –1.90% 4.03% 11.50% 4.73% MSCI All Country (AC) World Index† 5.28% 14.40% 15.42% 7.33% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 16.31% 14.72% 5.13% Adjusted for the Maximum Sales Charge (max 5.75% load) 9.62% 13.37% 4.51% MSCI All Country (AC) World Index† 16.55% 17.80% 6.97% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 3.65% 9.58% 12.01% 4.57% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –0.35% 6.58% 11.88% 4.57% MSCI All Country (AC) World Index† 5.28% 14.40% 15.42% 7.33% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 15.36% 13.86% 4.33% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 12.36% 13.74% 4.33% MSCI All Country (AC) World Index† 16.55% 17.80% 6.97% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 3.65% 9.58% 11.96% 4.57% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 2.65% 9.58% 11.96% 4.57% MSCI All Country (AC) World Index† 5.28% 14.40% 15.42% 7.33% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 15.36% 13.87% 4.34% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 15.36% 13.87% 4.34% MSCI All Country (AC) World Index† 16.55% 17.80% 6.97% Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 No Sales Charges 3.89% 10.08% 12.60% 5.17% MSCI All Country (AC) World Index† 5.28% 14.40% 15.42% 7.33% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 16.00% 14.50% 4.94% MSCI All Country (AC) World Index† 16.55% 17.80% 6.97% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 No Sales Charges 4.19% 10.55% 13.09% 5.61% MSCI All Country (AC) World Index† 5.28% 14.40% 15.42% 7.33% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 16.37% 14.98% 5.37% MSCI All Country (AC) World Index† 16.55% 17.80% 6.97% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 No Sales Charges 4.03% 10.51% 13.19% 5.73% MSCI All Country (AC) World Index† 5.28% 14.40% 15.42% 7.33% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 16.33% 15.12% 5.49% MSCI All Country (AC) World Index† 16.55% 17.80% 6.97% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 1.80%, 2.74%, 2.53%, 2.08%, 1.55% and 1.35% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares prior to their inception on February 28, 2005 are derived from the historical performance of Institutional Class shares of the predecessor Fund's original share class during such periods and have been adjusted to reflect the different total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The MSCI All Country (AC) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. The index consists of 45 country indices comprising 23 developed and 23 emerging market country indices. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 4/30/14 $ 10/31/13 $ Distribution Information as of 4/30/14 Income Dividends, Six Months $ Portfolio Management Team Nils E. Ernst, PhD, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004 after two years of industry experience as an Investment Consultant at FERI Institutional Management GmbH, while completing his doctoral studies. — Portfolio Manager for Global Equities: Frankfurt. — Completed Bank Training Program ("Bankkaufmann") at Landesbank Hessen-Thueringen, Frankfurt; Master's Degree and PhD in Business Administration ("Diplom-Kaufmann" and "Dr. rer. pol.") from Otto Beisheim Graduate School of Corporate Management with semesters at Georgia Institute of Technology and Hong Kong University of Science and Technology. Martin Berberich, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1999 with three years of industry experience; previously, he served as an Institutional Portfolio Manager. Before joining, he worked in the Treasury Department at Robert Bosch GmbH. — Senior Portfolio Manager for Global Equities and Deputy Portfolio Manager for the DWS Top 50 Welt: Frankfurt. — Completed Bank Training Program ("Bankkaufmann") at HypoVereinsbank Wuerzburg; MBA ("Diplom-Kaufmann") from University of Wuerzburg; CFA Charterholder. Sebastian P. Werner, PhD, Vice President Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2008; previously, he served as a Research Assistant for the Endowed Chair of Asset Management at the European Business School, Oestrich-Winkel while earning his PhD. — Portfolio Manager for Global and US Growth Equities: Frankfurt. — MBA in International Management from the Thunderbird School of Global Management; Masters Degree ("Diplom-Kaufmann") and PhD in Finance ("Dr. rer. pol.") from the European Business School, Oestrich-Winkel. Portfolio Summary (Unaudited) Ten Largest Common Stocks at April 30, 2014 (21.7% of Net Assets) Country Percent 1. Praxair, Inc. Producer of industrial gases and specialized coatings United States 2.5% 2. MasterCard, Inc. Offers transaction processing and related services United States 2.3% 3. Anheuser-Busch InBev NV Beer brewing company Belgium 2.2% 4. Brookfield Asset Management, Inc. Asset management company focused on the real estate and power generation sectors Canada 2.2% 5. Amphenol Corp. Designs, manufactures and markets electrical, electronic and fiber optic connectors United States 2.2% 6. Canadian Pacific Railway Ltd. Provides freight and intermodal services Canada 2.1% 7. Colfax Corp. Manufactures a broad range of fluid handling products United States 2.1% 8. Noble Energy, Inc. Independent oil and gas exploration and development company United States 2.1% 9. Alliance Data Systems Corp. Provides card services, loyalty and marketing solutions United States 2.0% 10. JPMorgan Chase & Co. Provider of global financial services United States 2.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 46 for contact information. Investment Portfolio as of April 30, 2014 (Unaudited) Shares Value ($) Common Stocks 95.7% Belgium 2.2% Anheuser-Busch InBev NV (a) (Cost $732,258) Brazil 0.7% CCR SA (Cost $290,637) Canada 5.8% Agnico Eagle Mines Ltd. Brookfield Asset Management, Inc. "A" (a) Canadian Oil Sands Ltd. Canadian Pacific Railway Ltd. (Cost $2,436,178) Denmark 0.5% DS Norden AS (Cost $250,436) Finland 0.5% Nokia Oyj* (Cost $261,727) France 1.4% Pernod Ricard SA (Cost $596,055) Germany 3.1% BASF SE (a) Fresenius Medical Care AG & Co. KGaA (Cost $1,285,149) Hong Kong 0.7% SA SA International Holdings Ltd. (a) (Cost $405,669) Indonesia 1.0% PT Indofood CBP Sukses Makmur Tbk (Cost $595,168) Ireland 2.9% Accenture PLC "A" (b) Alkermes PLC* (c) Shire PLC (Cost $949,860) Italy 4.5% Prada SpA Sorin SpA* Unipol Gruppo Finanziario SpA World Duty Free SpA* (Cost $1,655,693) Luxembourg 1.3% Eurofins Scientific (Cost $505,937) Malaysia 0.6% IHH Healthcare Bhd.* (Cost $299,484) Netherlands 1.5% ASML Holding NV (a) Yandex NV "A"* (c) (Cost $453,147) Norway 2.5% DNO International ASA* Norsk Hydro ASA (Cost $866,872) Philippines 2.7% Metropolitan Bank & Trust Co. Puregold Price Club, Inc. (Cost $1,294,613) Spain 1.0% Atresmedia Corp. de Medios de Comunicaion SA* (Cost $547,715) Sweden 4.2% Atlas Copco AB "A" Svenska Cellulosa AB "B" Swedish Match AB (Cost $1,774,621) Switzerland 3.0% DKSH Holding AG (a) Nestle SA (Registered) Novartis AG (Registered) (Cost $784,310) Taiwan 0.6% Ginko International Co., Ltd. (Cost $315,753) United Arab Emirates 0.3% Amira Nature Foods Ltd.* (a) (b) (Cost $173,790) United Kingdom 7.1% Aberdeen Asset Management PLC Aon PLC (b) Aveva Group PLC British American Tobacco PLC Halma PLC IMI PLC Intertek Group PLC Spirax-Sarco Engineering PLC (Cost $3,312,023) United States 47.6% Allergan, Inc. Alliance Data Systems Corp.* (a) Amgen, Inc. Amphenol Corp. "A" Bristol-Myers Squibb Co. CBRE Group, Inc. "A"* Cerner Corp.* ChannelAdvisor Corp.* Colfax Corp.* Cynosure, Inc. "A"* Danaher Corp. DIRECTV* Eaton Corp. PLC (b) Ecolab, Inc. Express Scripts Holding Co.* Exxon Mobil Corp. Fastenal Co. (a) Google, Inc. "C"* JPMorgan Chase & Co. Kansas City Southern L Brands, Inc. Las Vegas Sands Corp. MasterCard, Inc. "A" McDonald's Corp. Mead Johnson Nutrition Co. National Oilwell Varco, Inc. Noble Energy, Inc. Pall Corp. Praxair, Inc. ResMed, Inc. (a) Schlumberger Ltd. The Travelers Companies, Inc. Trimble Navigation Ltd.* United Technologies Corp. Yelp, Inc.* (Cost $20,353,126) Total Common Stocks (Cost $40,140,221) Participatory Note 0.6% Nigeria Zenith Bank PLC (issuer Merrill Lynch International) Expiration Date 8/21/2015* (Cost $297,521) Securities Lending Collateral 11.9% Daily Assets Fund Institutional, 0.09% (d) (e) (Cost $5,693,729) Cash Equivalents 3.6% Central Cash Management Fund, 0.05% (d) (Cost $1,714,383) % of Net Assets Value ($) Total Investment Portfolio (Cost $47,845,854)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $47,845,854. At April 30, 2014, net unrealized appreciation for all securities based on tax cost was $5,727,930. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,523,570 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $795,640. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at April 30, 2014 amounted to $5,431,277, which is 11.3% of net assets. (b) Listed on the New York Stock Exchange. (c) Listed on the NASDAQ Stock Market, Inc. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Belgium $
